Per Curiam.
This is the defendants’ appeal from a judgment in favor of the plaintiff rendered by the trial judge, sitting without a jury, in the Second District Court of Jersey City.
The plaintiff alleged in his state of demand, and proved at the trial, the fact that he fell from the fifth step of a stairway between the third and fourth floors of the apartment house owned by the defendants in which the plaintiff and others were tenants, and in which the defendants maintained the stairways under their own control. The plaintiff’s testimony was to the effect that immediately after he fell he turned and noticed a rip in the carpet on the fifth step, which caused his fall and which defect he had not seen before.
The superintendent of the apartment house called by plaintiff as a witness testified that for some time prior to the date of the accident she had been janitress for the building and that the three flights of stairs leading from the first to the fourth floor for a long time had been in a state of disrepair; *683that there were numerous tears in the carpet and many nosings had been removed from the stairs, for more than two years prior to the accident; that the defendant owner of the house had walked up and down these stairs many times while she was cleaning the stairs, at which times the stairs were in the defective condition as described.
The plaintiff further testified that his right hand was fractured in the accident and that he was unable to continue his regular work as a carpenter for sometime thereafter, and he testified that he was unable to work and was compelled to hire other carpenters to do the work that he would have done had he not been injured. His physician testified that he treated the plaintiff’s hand; that it was fractured and that the plaintiff was unable to use the hand for more than two months after the accident.
The defendants contend that the plaintiff failed to assume the burden of proving that the defendants were legally negligent, and that such negligence was the cause of the accident.
We have examined the state of the case as agreed upon by the parties and we conclude that the defendants’ contention in this respect is without merit.
The defendants also contend that “plaintiff has failed to prove loss of profits as a measure of damages.” We see no merit in this point. What the plaintiff proved on this aspect of the case was his loss of time and earnings as a carpenter consequent upon his injury, and in this connection, payments made to others to substitute for him in doing carpenter work which before the accident he had obligated himself to perform.
The agreed state of the case in our judgment amply justifies the judgment rendered by the trial judge.
The judgment will be affirmed, with costs.